L&L Energy Announces Results of Its Annual General Shareholders’ Meeting SEATTLE, September 4, 2012 – L & L Energy, Inc. (NASDAQ: “LLEN”) ("L&L" or “Company”), a Seattle-based company with a track record of profitable coal operations in China, announces that its Annual General Shareholders Meeting was held on August 31, 2012 at L&L’s Seattle office. All proposals were voted in favor for and adopted by the shareholders as follows: Elected, with over 97 percent of votes for, all five new Board candidates recommended by the prior Board of Directors: 1) Dickson Lee, CPA, 2) Syd Peng, Ph.D. 3) Jingcai Yang, P.E. 4) Clayton Fong 5) Mohan Datwani, ESQ Approved an advisory vote on named executive officers’ compensation. Approved an advisory vote on L&L seeking a dual listing outside of the USA. Dickson Lee, L&L Chairman and CEO, commented, “I thank our shareholders for their overwhelming support on all items listed in our proxy statement, and for a successfully electing a high quality and execution driven new Board of Directors. During the first new Board meeting held later that day, Board members demonstrated their values and ability to work as a group guiding L&L. For that, I believe the new Board will make significant strides to maximize shareholder benefit. ” Contacts: L&L Energy Inc.
